..   . .,.
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   II{;\(!
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                      v.

                               Edgar Loma-Vargas                                  Case Number: 3:19-mj-22200

                                                                                  Jason T Conforti
                                                                                  Defendant's Attorne


      REGISTRATION NO. 8550 4298                                                                                 FILED
      THE DEFENDANT:                                                                                               MAY 3 1 2019
       ~ pleaded guilty to count(s) I of Complaint

       D was found guilty to count( s)                   .                              CL§l'lK IJ.S 9.L~lrjlQ.[ Q9.WBL ...
                                                                                                                    l:J!(~IJTY
         after a plea of not guilty.                                                llY
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                          Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                I

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     t     TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

        ~   Assessment: $10 WAIVED ~ Fine: WAIVED
        ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     . of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, May 31, 2019
                                                                                Date of Imposition of Sentence


                                                                                :Micfiae{J. Seng
                                                                                HONORABLE MICHAEL J. SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                    3:19-mj-22200
